
	

113 HR 657 RH: Grazing Improvement Act
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 105
		113th CONGRESS
		1st Session
		H. R. 657
		[Report No. 113–145, Part
		  1]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 13, 2013
			Mr. Labrador (for
			 himself, Mr. Amodei,
			 Mr. Costa,
			 Mr. Gosar,
			 Mr. McClintock,
			 Mrs. Noem,
			 Mr. Thompson of Pennsylvania,
			 Mr. Tipton,
			 Mr. Simpson, and
			 Mr. Walden) introduced the following
			 bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the
			 Committee on Agriculture,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			July 9, 2013
			Additional sponsors: Mrs.
			 Lummis, Mr. Daines,
			 Mr. Pearce,
			 Mr. Cramer,
			 Mr. LaMalfa, and
			 Mr. Stewart
		
		
			July 9, 2013
			Reported from the
			 Committee on Natural
			 Resources with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			July 9, 2013
			The Committee on
			 Agriculture discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on February 13, 2013
		
		
			
		
		A BILL
		To amend the Federal Land Policy and
		  Management Act of 1976 to improve the management of grazing leases and permits,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grazing Improvement
			 Act.
		2.Terms of grazing permits
			 and leasesSection 402 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is
			 amended—
			(1)by striking ten
			 years each place it appears and inserting 20
			 years;
			(2)in subsection (b)—
				(A)by striking
			 or at the end of each of paragraphs (1) and (2);
				(B)in paragraph (3), by
			 striking the period at the end and inserting ; or; and
				(C)by adding at the end the
			 following:
					
						(4)the initial environmental analysis under
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) regarding a
				grazing allotment, permit, or lease has not been
				completed.
						;
				and
				(3)after subsection (h),
			 insert the following new subsection:
				
					(i)Only applicants, permittees and lessees
				whose interest in grazing livestock is directly affected by a final grazing
				decision may appeal the decision to an administrative law
				judge.
					.
			3.Renewal, transfer, and
			 reissuance of grazing permits and leases
			(a)AmendmentTitle IV of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1751 et seq.) is amended by adding at the end
			 the following:
				
					405.Renewal, transfer, and
				reissuance of grazing permits and leases
						(a)DefinitionsIn
				this section:
							(1)Current grazing
				managementThe term
				current grazing management means grazing in accordance with the
				terms and conditions of an existing permit or lease and includes any
				modifications that are consistent with an applicable Department of Interior
				resource management plan or Department of Agriculture land use plan.
							(2)Secretary
				concernedThe term Secretary concerned means—
								(A)the Secretary of
				Agriculture, with respect to National Forest System land; and
								(B)the Secretary of the
				Interior, with respect to land under the jurisdiction of the Department of the
				Interior.
								(b)Renewal, Transfer,
				reissuance, and pending processingA grazing permit or lease
				issued by the Secretary of the Interior, or a grazing permit issued by the
				Secretary of Agriculture regarding National Forest System land, that expires,
				is transferred, or is waived shall be renewed or reissued under, as
				appropriate—
							(1)section 402;
							(2)section 19 of the Act of
				April 24, 1950 (commonly known as the Granger-Thye
				Act; 16 U.S.C. 580l);
							(3)title III of the
				Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or
							(4)section 510 the
				California Desert Protection Act of 1994 (16 U.S.C. 410aaa–50).
							(c)Terms;
				conditionsThe terms and
				conditions (except the termination date) contained in an expired, transferred,
				or waived permit or lease described in subsection (b) shall continue in effect
				under a renewed or reissued permit or lease until the date on which the
				Secretary concerned completes the processing of the renewed or reissued permit
				or lease that is the subject of the expired, transferred, or waived permit or
				lease, in compliance with each applicable law.
						(d)Cancellation;
				suspension; modificationNotwithstanding subsection (c), a permit or
				lease described in subsection (b) may be cancelled, suspended, or modified in
				accordance with applicable law.
						(e)Renewal transfer
				reissuance after processingWhen the Secretary concerned has
				completed the processing of the renewed or reissued permit or lease that is the
				subject of the expired, transferred, or waived permit or lease, the Secretary
				concerned shall renew or reissue the permit or lease for a term of 20 years
				after completion of processing.
						(f)Compliance with
				National Environmental Policy Act of 1969The renewal, reissuance, or transfer of a
				grazing permit or lease by the Secretary concerned shall be categorically
				excluded from the requirement to prepare an environmental assessment or an
				environmental impact statement if—
							(1)the decision continues to renew, reissue,
				or transfer the current grazing management of the allotment;
							(2)monitoring of the
				allotment has indicated that the current grazing management has met, or has
				satisfactorily progressed towards meeting, objectives contained in the land use
				and resource management plan of the allotment, as determined by the Secretary
				concerned; or
							(3)the decision is consistent with the policy
				of the Department of the Interior or the Department of Agriculture, as
				appropriate, regarding extraordinary circumstances.
							(g)Priority and timing for
				completing environmental analysesThe Secretary concerned, in the sole
				discretion of the Secretary concerned, shall determine the priority and timing
				for completing each required environmental analysis regarding any grazing
				allotment, permit, or lease based on the environmental significance of the
				allotment, permit, or lease and available funding for that purpose.
						(h)NEPA
				exemptionsThe National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) shall not apply to the following:
							(1)Crossing and trailing
				authorizations of domestic livestock.
							(2)Transfer of grazing
				preference.
							(3)Range improvements as
				defined under 43 U.S.C. 315c and 16 U.S.C.
				580h.
							.
			(b)Table of
			 contentsThe table of
			 contents for the Federal Land Policy and Management Act of 1976 is amended by
			 adding after the item for section 404, the following:
				
					
						Sec. 405. Renewal, transfer, and reissuance of
				grazing permits and
				leases.
					
					.
			
	
		July 9, 2013
		Reported from the
		  Committee on Natural
		  Resources with an amendment
		July 9, 2013
		The Committee on
		  Agriculture discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
